                                                                                United States District Court
                                                                                  Southern District of Texas

                          UNITED STATES DISTRICT COURT
                                                                                     ENTERED
                                                                                  December 02, 2019
                           SOUTHERN DISTRICT OF TEXAS
                                                                                  David J. Bradley, Clerk
                              GALVESTON DIVISION

KIRBY INLAND MARINE, LP,            §
                                    §
                                    §
VS.                                 §             CIVIL ACTION No. 3:19-cv-00207
                                    §
FPG SHIPHOLDING PANAMA 47 S.A., K §
LINE ENERGY SHIP MANAGEMENT,        §
and the VLGC GENESIS RIVER, in rem. §
                                    §

        *************************************************************
IN THE MATTER OF KIRBY INLAND          § Rule 9(h) Admiralty
MARINE, LP, in a cause for exoneration §
From or limitation of liability        §

              ORDER GRANTING JOINT MOTION TO CONSOLIDATE

       On November 27, 2019, Kirby Inland Marine, LP, BW VLGC Ltd., and the claimants

jointly filed a motion to consolidate Civil Action No. 3:19-cv-00372, titled In the Matter of

the Complaint of FPG Shipholding Panama 47 S.A., et al., with the above-styled and -

numbered case. Dkt. 303. Having considered the motion and applicable law, the Court is of

the opinion that consolidating the two cases will serve the interests of judicial economy. See

Fed. R. Civ. P. 42(a).

       Accordingly, it is hereby ORDERED that Civil Action No. 3:19-cv-00372, titled In

the Matter of the Complaint of FPG Shipholding Panama 47 S.A., et al., is to be consolidated

with the above-styled and -numbered case, resulting in one lawsuit under Civil Action No.

3:19-cv-00207.

       SIGNED at Galveston, Texas on this 2nd day of December, 2019.


                                           ________________________________
                                           JEFFREY VINCENT BROWN
                                           UNITED STATES DISTRICT JUDGE
